FILED
                                                             OCT 26 2015
 1                         NOT FOR PUBLICATION
                                                         SUSAN M. SPRAUL, CLERK
 2                                                         U.S. BKCY. APP. PANEL
                                                           OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                         )     BAP No.      CC-14-1310-KuDTa
                                    )
 6   KAHTAN BAYATI,                 )     Bk. No.      2:13-bk-36168-VZ
                                    )
 7                       Debtor.    )
     _______________________________)
 8                                  )
     KAHTAN BAYATI,                 )
 9                                  )
                         Appellant, )
10                                  )
     v.                             )     MEMORANDUM*
11                                  )
     WILLIAM MUSHARBASH; TOWN SQUARE)
12   M PROPERTIES, LLC; NANCY K.    )
     CURRY, Chapter 13 Trustee;     )
13   UNITED STATES TRUSTEE,         )
                                    )
14                       Appellees. )
     _______________________________)
15
                        Submitted Without Oral Argument
16                           on September 24, 2015
17                          Filed – October 26, 2015
18            Appeal from the United States Bankruptcy Court
                  for the Central District of California
19
         Honorable Vincent P. Zurzolo, Bankruptcy Judge, Presiding
20
21   Appearances:     Appellant Kahtan Bayati on brief pro se; Bahram
                      Madaen on brief for appellees William Musharbash
22                    and Town Square M Properties LLC.
23
     Before: KURTZ, DUNN and TAYLOR, Bankruptcy Judges.
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1                               INTRODUCTION
 2        Chapter 131 debtor Kahtan Bayati appeals from the bankruptcy
 3   court’s relief from stay order permitting appellees William
 4   Musharbash and Town Square M Properties LLC to proceed with state
 5   court litigation regarding a disputed lease of real property.       In
 6   granting relief from stay, the bankruptcy court acted well within
 7   the bounds of its discretion, and the record amply supports the
 8   bankruptcy court’s key findings.       Accordingly, we AFFIRM the
 9   bankruptcy court’s relief from stay order, and we also AFFIRM the
10   bankruptcy court’s denial of Bayati’s reconsideration motion.
11        Bayati also seeks appellate review of the bankruptcy court’s
12   oral ruling denying his motion seeking a declaration that Town
13   Square M Properties effectively “rejected” its entitlement under
14   § 365(h) to retain its rights under the lease and seeking
15   turnover of the property.   However, that ruling was interlocutory
16   – not final – and we decline to grant leave to appeal.
17   Accordingly, we DISMISS FOR LACK OF JURISDICTION Bayati’s appeal
18   of the bankruptcy court’s oral ruling denying his lease rejection
19   and turnover motion.
20                                   FACTS
21        Bayati filed his chapter 13 petition on October 29, 2013.
22   In his schedules, he listed two parcels of raw land located in
23   Pomona, California.    In addition, he listed in his statement of
24   financial affairs his lawsuit pending in the Los Angeles County
25
          1
26         Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
27   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure. All “Civil Rule” references are to the Federal Rules
28   of Civil Procedure.

                                        2
 1   Superior Court against Musharbash, Town Square M Properties and
 2   others alleging multiple causes of action, including eviction,
 3   fraud and waste, all related to Town Square M Properties’ alleged
 4   lease and occupancy of the Pomona land.       Bayati did not mention
 5   in his statement of financial affairs the numerous cross-claims
 6   Town Square M Properties and Musharbash filed against him and
 7   others for breach of lease, fraud, specific performance,
 8   declaratory relief and so on.
 9        In November 2013, Bayati filed his proposed chapter 13 plan.
10   In the plan, Bayati proposed to reject the disputed real property
11   lease under § 365(a).   Town Square M Properties filed an
12   opposition to the plan.   Among other things, Town Square M
13   Properties asserted in its opposition that, depending on the
14   outcome of the state court litigation, the unsecured debt owed to
15   it might cause Bayati to exceed the eligibility limitations set
16   forth in § 109(e).   Alternately, Town Square M Properties
17   asserted that the plan was not feasible because it failed to
18   account for Bayati’s potential liability to it.       The bankruptcy
19   court ultimately confirmed the plan over Town Square M
20   Properties’ objection, but conditioned confirmation as follows:
21   “Case [plan] is confirmed pending determination of the amount of
22   the unliquidated, unsecured claim filed by creditor Town Square
23    . . . .   Trustee is to dismiss case if unsecured claim exceeds
24   debt limit.”   Order Confirming Chapter 13 Plan (June 25, 2014) at
25   p. 2.
26        Meanwhile, in February 2014, Musharbash filed its motion for
27   relief from the automatic stay to permit Musharbash to proceed
28   with the state court litigation.       In support of the motion,

                                        3
 1   Musharbash submitted two declarations – one using the form
 2   provided by the bankruptcy court – plus a supplemental
 3   declaration, which accompanied Musharbash’s other moving papers
 4   and exhibits.2
 5        In his declarations, Musharbash explained that Bayati
 6   commenced the state court lawsuit in June 2010, and the parties
 7   had vigorously litigated their claims and crossclaims during the
 8   next three years, up to the time of Bayati’s late-October 2013
 9   bankruptcy filing.   As Musharbash put it:
10        4.   The abovementioned case has been completed and is
               ready for trial. I have gone through numerous
11             motions and discoveries and spent substantial
               amount of money to continue the case and prepare
12             for trial. ( A true copy of the case summary is
               attached as exhibit “2”)
13
          5.   As of December 20, 2013, I have incurred legal
14             fees and cost through my attorney $589,480, and so
               far I have paid $336,009 and I owe him $253,471.
15
16   Musharbash Decl. (Feb. 3, 2014) at ¶¶ 4-5.   According to
17   Musharbash, at the time of Bayati’s bankruptcy filing, the state
18   court was about to hold (on October 30, 2013) its final case
19
20
          2
           Bayati argues that the bankruptcy court should have denied
21   the relief from stay motion because the wrong bankruptcy case
     number was listed on the supplemental declaration. This argument
22
     is specious. In spite of the clerical error, there was no
23   legitimate doubt that the supplemental declaration pertained to
     Bayati’s bankruptcy case. His name is correctly listed as
24   “debtor” right next to the erroneous case number, and the
     contents of the declaration unequivocally concern Bayati’s
25   bankruptcy case and the state court litigation commenced by
26   Bayati. Furthermore, the supplemental declaration with the
     erroneous case number was filed in the correct bankruptcy case
27   and was accompanied by all of the other relief from stay moving
     papers, which listed the correct case number and which were
28   served on Bayati’s counsel.

                                      4
 1   management conference, and trial was set for mid-November 2013.
 2        Much of the rest of Musharbash’s supplemental declaration is
 3   devoted to describing the lease dispute that the parties had been
 4   litigating in the state court since 2010.   Generally speaking,
 5   the litigation involves a purported lease by Town Square M
 6   Properties of vacant land, which lease Bayati alleges he never
 7   actually entered into or alternately alleges he is entitled to
 8   rescind.   To counter these allegations, Musharbash asserts among
 9   other things that he has made hundreds of thousands of dollars in
10   lease payments to Bayati, that he is current on the lease
11   payments and that Bayati has accepted the lease payments.    Bayati
12   disputes that Musharbash is current on the lease payments.
13        The parties stipulated to continue the relief from stay
14   hearing and filed multiple papers in support of and in opposition
15   to the relief from stay motion.   Both parties’ papers are largely
16   devoted to describing (and arguing) the disputes at issue in the
17   state court litigation, but the precise details of those disputes
18   are not material to our resolution of this appeal.    It suffices
19   for us to say that these disputes are hotly contested and concern
20   events spanning several years, from the alleged commencement in
21   2006 of negotiations for the lease of the Pomona land to the
22   filing of Bayati’s state court complaint in 2010.    The parties
23   also disagree about how much in rent has been paid since the
24   lawsuit began.
25        In his opposition to the relief from stay motion, Bayati
26   admitted that he already has spent over $500,000 litigating in
27   the state court.   Indeed, he states that the amounts he had spent
28   prosecuting the state court lawsuit impoverished him and directly

                                       5
 1   led to his bankruptcy filing.
 2        In March 2014, while the relief from stay motion was
 3   pending, Bayati filed a motion seeking a declaration that Town
 4   Square M Properties had “rejected” the purported lease under
 5   § 365(h) and also seeking turnover of the land based on this
 6   alleged rejection.   At the April 14, 2014 hearing on Bayati’s
 7   lease rejection and turnover motion, the bankruptcy court orally
 8   denied the motion, but that oral ruling never was reduced to
 9   writing.   The court directed counsel for Town Square M Properties
10   to lodge an appropriate form of order, but counsel never did so.
11        At the April 29, 2014 relief from stay hearing, the
12   bankruptcy court stated that it would grant the stay relief as
13   Musharbash requested.   The court explained its reasoning as
14   follows:
15             The moving party has given me admissible evidence
          establishing that the state court had advanced to a
16        significant stage. They were prepared to go forward.
          They are very close -- actually trial had been set.
17        There were parties involved besides the Debtor which
          would complicate having the matter adjudicated in two
18        different foraa [sic], i.e. having the
          nondischargeability adversary proceeding adjudicated
19        here, as well as having the matter also adjudicated in
          state court with regards to other parties. Finally,
20        the fact that the filing of the bankruptcy case was
          just before trial was about to commence in the state
21        court action, I draw the inference that the Debtor
          filed this bankruptcy case to delay the state court
22        action.
23   Hr’g Tr. (April 29, 2014) at 2:25-3:12.
24        After the bankruptcy court orally granted relief from stay
25   but before entry of the relief from stay order, Bayati filed a
26   reconsideration motion in which he mainly complained that
27   Musharbash had lied to the court.    Whereas Musharbash had stated
28   that trial was set for November 12, 2013, Bayati pointed out that

                                      6
 1   trial actually was set for six days later – on November 18,
 2   2013.3
 3        At the hearing on the reconsideration motion, the bankruptcy
 4   court stated that it would deny reconsideration for two reasons:
 5   (1) the court had not yet entered a final order granting relief
 6   from stay; and (2) Bayati had not presented any evidence to
 7   establish any grounds for relief under either Rule 9023 or Rule
 8   9024.
 9        The bankruptcy court entered both its order granting relief
10   from stay and its order denying reconsideration on June 12, 2014,
11   and Bayati timely filed a notice of appeal on June 16, 2014.    In
12   addition to referencing the court’s relief from stay order and
13   the order denying reconsideration, Bayati’s notice of appeal
14   referenced the court’s oral ruling denying his lease rejection
15   and turnover motion.
16                             JURISDICTION
17        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
18   §§ 1334 and 157(b)(2)(A), (E) and (G).   Except as otherwise
19   stated in this decision, we have jurisdiction under 28 U.S.C.
20   § 158.
21
22
23
          3
           This minor inaccuracy regarding the trial date does not
24   support reversal of either the bankruptcy court’s relief from
     stay order or its denial of Bayati’s reconsideration motion. On
25   this record, we are convinced that this six-day difference would
26   not have changed (and should not have changed) the bankruptcy
     court’s rulings. In this sense, the trial date discrepancy was
27   harmless error, and the bankruptcy court was obliged to ignore
     harmless error. See Civil Rule 61 (made applicable in bankruptcy
28   cases by Rule 9005).

                                     7
 1                                  ISSUES
 2   1.   Did the bankruptcy court abuse its discretion when it
 3        granted Town Square M Properties’ relief from stay motion?
 4   2.   Did the bankruptcy court abuse its discretion when it denied
 5        Bayati’s reconsideration motion?
 6   3.   Does this court have jurisdiction to consider Bayati’s
 7        appeal from the bankruptcy court’s oral ruling denying
 8        Bayati’s lease rejection and turnover motion?
 9                          STANDARDS OF REVIEW
10        We review for an abuse of discretion the bankruptcy court’s
11   order granting relief from stay.       Moldo v. Matsco, Inc.
12   (In re Cybernetic Servs.), 252 F.3d 1039, 1045 (9th Cir. 2001);
13   Benedor Corp. v. Conejo Enters., Inc. (In re Conejo Enters.,
14   Inc.), 96 F.3d 346, 351 (9th Cir. 1996).
15        We also review for an abuse of discretion the bankruptcy
16   court’s denial of Bayati’s reconsideration motion.       Benson v.
17   JPMorgan Chase Bank, N.A., 673 F.3d 1207, 1211 (9th Cir. 2012).
18   The bankruptcy court abuses its discretion if it applies an
19   incorrect legal rule or its factual findings are illogical,
20   implausible or unsupported by the record.       United States v.
21   Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc).
22        Considering the finality of the bankruptcy court’s oral
23   ruling denying Bayati’s lease termination and turnover motion is
24   a jurisdictional issue, which we have a duty to raise sua sponte
25   and which we review de novo.   Wolkowitz v. Beverly
26   (In re Beverly), 374 B.R. 221, 230 (9th Cir. BAP 2007), aff'd in
27   part, dismissed in part, 551 F.3d 1092 (9th Cir. 2008); see also
28   Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006) (“courts . . .

                                        8
 1   have an independent obligation to determine whether
 2   subject-matter jurisdiction exists, even in the absence of a
 3   challenge from any party.”).
 4                               DISCUSSION
 5        Under § 362(a), an automatic stay is imposed in most
 6   bankruptcy cases upon commencement of the case, which stay
 7   enjoins non-debtors from, among other things, moving forward with
 8   litigation against the debtor pending outside the bankruptcy
 9   court.   In re Conejo Enters., Inc., 96 F.3d at 351.   However, the
10   bankruptcy court may modify or terminate the stay “for cause.”
11   § 362(d)(1).   In the context of a relief from stay motion seeking
12   to proceed with pending state court litigation, what constitutes
13   cause is determined on a case-by-case basis.   Id. at 352;
14   Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.),
15   912 F.2d 1162, 1166 (9th Cir. 1990).
16        Here, the bankruptcy court explicitly considered several
17   factors.   The court noted the presence of non-debtor parties –
18   parties other than Bayati against whom Town Square M Properties
19   and Musharbash have filed cross-claims in the state court
20   lawsuit.   The court also noted that Musharbash and Town Square M
21   Properties had commenced a nondischargeability proceeding arising
22   from the same disputed lease transaction.   But most important to
23   the bankruptcy court was the advanced state of the state court
24   lawsuit, which was ready for trial and for which a trial date
25   already had been set.   In essence, the bankruptcy court
26   determined that the interests of efficient and economical
27   resolution of the parties’ dispute strongly militated in favor of
28   permitting the state court to finish the lawsuit, which was well

                                      9
 1   on its way to completion.
 2        The undisputed facts in the record further reflected an
 3   absence of factors militating against relief from stay.    In light
 4   of the pending nondischargeability proceeding and a pending
 5   objection to Town Square M Properties’ proof of claim, the
 6   determination of Bayati’s liability (if any) to Town Square M
 7   Properties and the determination of the amount of that liability
 8   needed to be adjudicated either in the state court or the
 9   bankruptcy court, and the state court was poised to resolve those
10   issues.   Thus, permitting the state court lawsuit to proceed
11   fostered the expeditious administration of the bankruptcy case.
12   In addition, the issues concerning the existence and amount of
13   liability were controlled in this instance by state law and not
14   bankruptcy law.   See generally § 502(b)(1); Johnson v. Righetti
15   (In re Johnson), 756 F.2d 738, 741 (9th Cir. 1985) (“in proof of
16   claim litigation under 11 U.S.C. § 502(b)(1), the validity of the
17   claim is determined under state law.”).   Finally, the bankruptcy
18   court’s inference that Bayati filed his bankruptcy case in bad
19   faith in order to delay the state court proceedings also
20   militated in favor of lifting the stay.
21        In any event, the lynchpin of the bankruptcy court’s relief
22   from stay ruling was its finding that allowing the state court
23   action to proceed would promote the efficient and economical
24   resolution of the parties’ dispute, and the Ninth Circuit has
25   held that, in some instances, interests of efficiency and economy
26   by themselves may be sufficient to support an order granting
27   relief from stay.   See Packerland Packing Co. v. Griffith
28   Brokerage Co. (In re Kemble), 776 F.2d 802, 807 (9th Cir. 1985)


                                     10
 1   (“The prior extensive preparation for the damages retrial made
 2   proceeding with that trial efficient.    The decision to lift the
 3   stay could be upheld on this ground alone.”).
 4        In short, the bankruptcy court considered the appropriate
 5   factors, and the record amply supported the findings the court
 6   made in support of its relief from stay ruling.    We certainly
 7   cannot say that any of its findings were illogical, implausible
 8   or without support in the record.    Therefore, the bankruptcy
 9   court did not abuse its discretion in granting Musharbash’s
10   relief from stay motion.
11        As for Bayati’s reconsideration motion, the bankruptcy court
12   correctly treated it as a motion for relief under Rule 9023 and
13   Rule 9024.   See Am. Ironworks & Erectors Inc. v. N. Am. Constr.
14   Corp., 248 F.3d 892, 898–99 (9th Cir. 2001).    The bankruptcy
15   court also correctly found that Bayati had not submitted any
16   evidence demonstrating any of the grounds for relief set forth in
17   Rules 9023 and 9024.   Mere disagreement with the court’s ruling
18   is not a proper basis for seeking reconsideration under Civil
19   Rule 59(e) or Civil Rule 60 (made applicable in bankruptcy cases
20   by Rules 9023 and 9024).   See, e.g., Faysound Ltd. v. United
21   Coconut Chemicals, Inc., 878 F.2d 290, 296 (9th Cir. 1989);
22   Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985).
23   Consequently, the bankruptcy court did not abuse its discretion
24   in denying Bayati’s reconsideration motion.
25        The only other issue we must address is the finality of the
26   bankruptcy court’s oral ruling denying Bayati’s lease rejection
27   and turnover motion.   The bankruptcy court correctly stated that
28   the motion should have been brought as an adversary proceeding.


                                     11
 1   See Rule 7001(1), (9).     This was the principal reason the
 2   bankruptcy court cited for denying the motion.
 3        The court also expressed concern that the motion was
 4   “confused and confusing” with respect to its assertion that the
 5   lease should be “deemed rejected” based on the conduct of Town
 6   Square M Properties - the non-debtor party to the lease.       The
 7   court highlighted this concern by pointing out the following:
 8   (1) only the bankruptcy trustee (or a debtor-in-possession) may
 9   assume or reject an unexpired lease under § 365; (2) any attempt
10   by Bayati – as the debtor – to reject the lease was not effective
11   unless and until the bankruptcy court entered an order approving
12   the rejection; and (3) even if Bayati duly rejected the lease,
13   Town Square M Properties would have the option under
14   § 365(h)(1)(A)(ii) to retain its use and occupancy rights under
15   the lease.     The court further noted its concern that Bayati might
16   not even satisfy the eligibility requirements set forth in
17   § 109(e) for chapter 13 debtors.       Based on all of the above-
18   referenced points and concerns, the bankruptcy court denied the
19   motion.
20        The bankruptcy court’s oral ruling amounted to nothing more
21   than a denial without prejudice of the relief requested.       Reading
22   the court’s comments as a whole, we are convinced that the
23   bankruptcy court manifested an intent not to preclude Bayati from
24   seeking the same relief by way of a properly commenced adversary
25   proceeding, in which Bayati could have clarified his allegations
26   and the nature of the relief he was seeking.4
27
          4
              In spite of the ambiguities noted by the bankruptcy court,
28
                                                           (continued...)

                                       12
 1        An order dismissing an action or denying relief is
 2   considered interlocutory and not final if the court manifested an
 3   intent to permit further litigation in the matter.    See WMX
 4   Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997)
 5   (en banc); Giesbrecht v. Fitzgerald (In re Giesbrecht), 429 B.R.
 6   682, 687 (9th Cir. BAP 2010) (citing Slimick v. Silva
 7   (In re Slimick), 928 F.2d 304, 307 (9th Cir. 1990)).    This is
 8   true in bankruptcy cases because the governing principles of
 9   flexible finality dictate that a bankruptcy court ruling only is
10   considered final if it “1) resolves and seriously affects
11   substantive rights and 2) finally determines the discrete issue
12   to which it is addressed.”   Rosson v. Fitzgerald (In re Rosson),
13   545 F.3d 764, 769 (9th Cir. 2008).    “In bankruptcy, a complete
14   act of adjudication does not need to end the entire case, ‘but
15   must end any of the interim disputes from which appeal would
16   lie.’”    In re Giesbrecht, 429 B.R. at 687 (quoting In re Slimick,
17   928 F.2d at 307 n.1).   Here, the bankruptcy court’s oral ruling
18   denying Bayati’s lease termination and turnover motion satisfied
19   none of the flexible finality criteria.
20        We acknowledge that Bayati’s attempt to appeal the denial of
21   his lease rejection and turnover motion also is problematic
22   because the court never entered a written order denying the
23   motion.   See Rule 8002(2) (“A notice of appeal filed after the
24
25        4
           (...continued)
26   Bayati has made it clear on appeal that, by way of his motion, he
     was arguing that Town Square M Properties forfeited or otherwise
27   lost its rights under § 365(h)(1)(A)(ii) by allegedly not making
     lease payments after Bayati commenced his bankruptcy case. We
28   express no opinion on the merits of Bayati’s argument.

                                      13
 1   bankruptcy court announces a decision or order – but before entry
 2   of the judgment, order, or decree – is treated as filed on the
 3   date of and after the entry.”) (emphasis added).   We further
 4   acknowledge that the Ninth Circuit Court of Appeals, on occasion,
 5   has chosen to bypass the requirement of an entered written
 6   judgment or order.   See, e.g., Noli v. C.I.R., 860 F.2d 1521,
 7   1525 (9th Cir. 1988); but see Sewell v. MGF Funding, Inc.
 8   (In re Sewell), 345 B.R. 174, 181 (9th Cir. BAP 2006) (noting
 9   inherent limitations in Noli’s holding).   Here, it would have
10   been easy enough for us to grant a limited remand with a
11   direction for the bankruptcy court to enter a written order and
12   thereby rectify the absence of a written order for appeal
13   purposes.
14        Nonetheless, the finality issue we address above overshadows
15   the lack of an entered written order.   Regardless of whether the
16   bankruptcy court eventually enters an order or not, the
17   interlocutory nature of the court’s ruling would persist.
18        Even though the bankruptcy court’s ruling was interlocutory,
19   and no motion for leave to appeal was filed, we can and will
20   consider Bayati’s timely notice of appeal as a motion for leave
21   to appeal.   See Rule 8004(d); Roderick v. Levy (In re Roderick
22   Timber Co.), 185 B.R. 601, 604 (9th Cir. BAP 1995).   Having
23   considered Bayati’s appeal papers and the governing standards for
24   granting leave to appeal, we are not persuaded that his appeal
25   from the denial of his lease termination and turnover motion
26   involves a controlling question of law as to which there is
27   substantial ground for difference of opinion.   Nor are we
28   persuaded that permitting immediate appeal of that ruling would

                                     14
 1   potentially advance the ultimate termination of the parties’
 2   litigation.   As a result, we deny leave to appeal, and we lack
 3   jurisdiction to hear the appeal from the denial of Bayati’s lease
 4   termination and turnover motion.
 5                               CONCLUSION
 6        For the reasons set forth above, we AFFIRM the bankruptcy
 7   court’s order granting Town Square M Properties’ relief from stay
 8   motion.   We also AFFIRM the bankruptcy court’s denial of Bayati’s
 9   reconsideration motion, and we DISMISS FOR LACK OF JURISDICTION
10   Bayati’s appeal of the bankruptcy court’s interlocutory oral
11   ruling denying his lease rejection and turnover motion.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     15